DETAILED ACTION

Allowable Subject Matter
Claims 1-4, 7-10, 14-15, 17, 21, 23-27 and 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while lamp bases having a tubular housing that includes a first open end on a first side of the tubular housing configured for at least a partial accommodation of a light source carrier configured for carrying a light source, and a second open end on a second side of the tubular housing situated opposite the first open end and configured for receiving a socket portion; two mutually-opposing guide rails configured for the form-fitted insertion of the substantially planar light source carrier therein through the first open end, wherein the two mutually-opposing guide rails extend from an interior sidewall of the tubular housing and are distally spaced opposite one another about a periphery of an interior of the tubular housing; and a driver receptacle at least partially accommodating of a light source driver, wherein the driver receptacle is configured such that the light source driver is positionally and electrically arranged between the light source carrier and the socket portion, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The lamp base as disclosed above, wherein the light source carrier is a substantially planar light source carrier that extends from within the first open end to 

Claims 2-4, 7-10, 14-15, 17, 21, 25-27, and 30-32 are allowed for being dependent on the allowed claim 1. 

With regard to claim 23, while lamp base having a tubular housing with a first open end on a first side of the tubular housing configured for at least a partial accommodation of a light source carrier configured for carrying a light source, and a second open end on a second side of the tubular housing situated opposite the first open end and configured for receiving a socket portion; two mutually-opposing guide rails configured for the form-fitted insertion of the light source carrier therein through the first open end, wherein the two mutually-opposing guide rails extend from an interior sidewall of the tubular housing +#the—first-axial direction and are distally spaced opposite one another about a periphery of an interior of the tubular housing; and a driver receptacle at least partially accommodating of a light source driver, wherein the driver receptacle is configured such that the light source driver is positionally and electrically arranged between the light source carrier and the socket portion; and the socket portion disposed within the second open end of the tubular housing and configured to electrically couple the light source with a current source external to the lamp base, wherein the socket portion includes at least two pin contacts disposed thereat and configured to electrically couple the current source and the light source, wherein the at least two pin contacts extend away from the second side of the tubular 
The lamp base as disclosed above wherein the light source carrier extends from within the first open end to beyond the first open end; the socket portion extends from within the second open end to beyond the second open end, and the driver receptacle is in the tubular housing.

Claim 24 is allowed for being dependent on the allowed claim 23. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875